DETAILED ACTION	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-21 are pending and under examination.

Information Disclosure Statement
No information disclosure statement has been filed in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.   However, since the priority document is not in English, the priority date for the instant application is 3-29-2018.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 12 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105983103A, published 10-5-2016; English translation referenced herein.
The ‘103A patent publication teaches the manufacture and use of a genetically engineered bacterium VNP-20009-M for the prevention and treatment of cancer and metastasized cancers having the effect of inhibiting metastasis and growth of cancer cells (see abstract) and Technical field (page 2 of 15).  The ‘103A publication teaches the genetic engineering of Salmonella typhimurium VNP20009 by expressing a cloned L-methioninase gene into a plasmid and expressing therein to obtain the final product VNP20009-M.  The plasmid includes pSVSPORT, pTrc99A, pcDNA3.1, PBR322 or pET23a plasmids for expression cloning. (see page 4).  The bacterium can be administered by injection to the tumor (i.e. intratumoral), in .

Claims 11, 12 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al., (2007, Proc. Intl. Soc. Mag. Reson. Med. 15:2836).
He teaches an attenuated Salmonella typhimurium strain VNP20009 which recombinantly expresses a methioninase (same as VNP20009-M) and the bacterial strain is useful in treatment of cancer (entire article; p.2836, 1st & 3rd para & Conclusions) and as a carrier of therapeutic genes (drugs; entire article; p.2836, 1stpara).  He further teaches administration of VNP20009 which recombinantly expressed (vector involved) a methioninase in vivo to a mouse treat a implanted tumor (lewis lung carcinoma; a lung cancer) and finds that the above methoninase (METase) expressing bacterial strain overcomes the host immune barrier, and infiltrates the tumor and induces cell cancer apoptosis, macrophage activation and rapid tumor tissue destruction and can migrate to tumor sites and treat cancer metastasis (entire article, p.2836, Fig.1 and conclusions).  Inhibition of EZH2 is inherent in the mechanistic pathway of the anticancer (anti-metastatic) activity of said He’s VNP-20009 engineered to express said methioninase (as in VNP20009-M) that causes depletion of methionine, which is absolutely required for growth of many tumors (abstract).  As such,  He at al anticipates the instantly claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 11, 12 and 15-21 is rejected under 35 U.S.C. 103 as being unpatentable over CN105983103A, published 10-5-2016; English translation refrenced herein.
The teachings of the ‘103A publication is set forth supra.  The publication differs by not teaching tha the administered does ia at lease 3.5 x 105 CFU/M2.  
However, the publication teaches an effective dose of the VNP20009-M bacterium.  It would have been prima facie obvious to of ordinary skill in the art to optimize treatment in the animal being treated.  Additionally, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).  As dosing and modes of administration are known to the ordinary artisan, it would have been obvious to optimize both the dosing regimens and mode of administration to meet the needs of the patient at the time the invention was made.  The various dosing regimens encompassed by the instant claims were obvious at the time the invention was made, given that it was well known and practice at the time the invention was made to provide therapy based upon the condition and needs of the patient, as evidenced by the teachings of the prior art.  
  Claims 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over CN105983103A, published 10-5-2016; English translation referenced herein in view of Lishko et al (US 5,715,835).
The ‘103A patent publication teaches the manufacture and use of a genetically engineered bacterium VNP-20009-M for the prevention and treatment of cancer and metatasized cancers having the effect of inhibiting metastasis and growth of cancer cells (see abstract) and Technical field (page 2 of 15).  The ‘103A publication teaches the genetic engineering of Salmonella typhimurium VNP20009 by expressing a cloned L-methioninase gene into a plasmid and expressing therein to obtain the final product VNP20009-M.  The plasmid includes pSVSPORT, pTrc99A, pcDNA3.1, PBR322 or pET23a plasmids for expression cloning. (see page 4).  The bacterium can be administered by injection to the tumor (i.e. intratumoral), in a vein, in peritoneum, subcutaneous or muscle.  The bacterium is administered in a lung tumor cancer model at a dose that is efficacious (see page 5, Figures 19 and 20 and page 9) and increases the survival rate over sham treated mice.  The ‘103A publication teaches the use of the VNP20009-M bacterium for the treatment of a variety of cancers including pulmonary carcinoma and bronchiolar carcinoma (both are lung cancers).   The ‘103A publication teaches a single injection, meeting the administration once/week as no other injections are reported of the VNP-20009-M.  The publication differs by not teaching treatmen to human lung cancer where the lun cancer is a non-small lung cancer which is carcinoma of claim 14 where the dose is of claim 15.
Lishko et al teach:


    PNG
    media_image1.png
    758
    1107
    media_image1.png
    Greyscale

Lishko et al that methionase was effective where other drugs were not, in the treatment of non-small-cell lung cancer in an murine model using human large cell cancer tumor cell line H460.
It would have been prima facie obvious to modify the method of the ‘103A publication to treat non-small cell lung cancer patients having large cell lung cancer with the methioniase gene expressing S. typhimurium of the ‘103A publication becaues Lishko et al teach that such tumors are responsive to methionine reduction in situ.  One would have had a reasonable expectation of sucess given the effectivness in lung cancer model of the 103A publication and in view of of the treatment efficacy of Lishko et al.  With respect to the particular dosing and regimen of claims 15 and 16, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).  As dosing and modes of administration are known to the ordinary artisan, it would In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).       "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).   Moreover, an obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Citation of Relevant Prior Art
Kosaki et al (Cancer Research 69:2535-2540, 2000) is cited to teach that the human tumor cell line known as H460 is necessary a human large cell carcinoma of the lung (see abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA DUFFY whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA DUFFY/Primary Examiner, Art Unit 1645